                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 JONESBORO DIVISION

VALARIE BROWN                                                                        PLAINTIFF

v.                                 Case No. 3:18-cv-00212-KGB

SWIFT TRANSPORTATION CO.
OF ARIZONA LLC, et al.,                                                            DEFENDANTS

                                               ORDER

       Before the Court is a joint motion to continue trial date and modify scheduling order filed

by plaintiff Valarie Brown (Dkt. No. 16). Also before the Court is the parties’ joint motion for

extension of discovery deadlines (Dkt. No. 14). In the motion for extension of discovery deadlines,

the parties ask the Court to extend Ms. Brown’s expert disclosures deadline from May 31, 2019,

to August 1, 2019; defendants’ expert disclosures deadline from June 21, 2019, to August 15,

2019; and the discovery deadline from August 30, 2019, to September 13, 2019 (Dkt. No. 14, ¶ 3).

The stated purpose of these extensions was to permit Ms. Brown to undergo surgery and then

complete expert identification and discovery (Id.). The parties noted in that motion that they were

not seeking a continuance of the trial date (Id., ¶ 4).

       In the joint motion to continue trial date and modify scheduling order, Ms. Brown

represents that she intends to undergo an independent medical examination to assess the

permanency of her injuries and the extent of any vocational restrictions, but she notes that this

evaluation cannot be performed at this time because her medical treatment is ongoing (Dkt. No.

16, at 2). Ms. Brown therefore requests that the Court enter an order continuing the trial date and

allowing the parties to present a modified scheduling order for the Court’s review (Id.). Ms. Brown

further represents that counsel for defendants do not oppose this request (Id.).
       For good cause shown, the Court grants the joint motion to continue trial date and modify

scheduling order filed by Ms. Brown (Dkt. No. 16). This matter will be removed from the Court’s

trial calendar for the week of October 7, 2019. The parties are directed to submit new proposed

dates for an Amended Final Scheduling Order, after which the Court will issue an Amended Final

Scheduling Order with the new trial date and setting revised pretrial deadlines by separate order.

As the relief sought by the parties in their joint motion for extension of discovery deadlines will

be accomplished via entry of the Amended Final Scheduling Order, the Court denies as moot the

joint motion for extension of discovery deadlines (Dkt. No. 14).

       So ordered this the 13th day of August 2019.



                                                      ________________________
                                                      Kristine G. Baker
                                                      United States District Judge




                                                2
